Citation Nr: 1233459	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  07-26 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury to include residuals of a stroke. 

2.  Entitlement to service connection for a kidney disease to include as secondary to a service-connected disability. 


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Appellant served in North Carolina National Guard from August 1975 to August 1981 with federalized active duty for training in 1976.  He also had other periods of active duty for training in the years from 1977 to 1981, which have not been verified as federalized service. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2006 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In August 2009, the Appellant appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Appellant's file.  

In November 2009 and again in January 2011, the Board remanded the appeal for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  Residuals of a head injury were not shown since service or currently and residuals of a stroke were not affirmatively shown to be present during active service and the current residuals of a stroke, first documented after separation from active service, are unrelated to a head injury. 

2.  A kidney disease was not affirmatively shown to be present during active service and any kidney disease, first documented after separation from active service, is unrelated to an injury, disease, or event in active service, and there is no adjudicated service-connected disability.



CONCLUSIONS OF LAW

1.  Residuals of a head injury and residuals of a stroke were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 101(24), 106, 1131, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

2.  A kidney disease was not incurred in or aggravated by service or caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 101(24), 106, 1131, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303 and 3.310 (2011).

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and implemented in part at 38 C.F.R. § 3.159 (2011), amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).



The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-and post-adjudication VCAA notice by letters, dated in November 2005, March 2006, April 2006, January 2010, February 2010, March 2010, and April 2010.  The Appellant was notified of the evidence needed to substantiate the claims of service connection, namely, evidence of current disability; evidence of an injury or disease in service or an event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  The Appellant was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit private medical records or authorizations for VA to obtain private medical records on his behalf.  

The Appellant was asked to submit any evidence that would include that in his possession.  The notice included the general effective date provision for the claims and the degree of disability assignable.  

As for content of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent of pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).  

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.   The timing error was cured by content-complying VCAA notice after which the claims were readjudicated as evidenced by the supplemental statement of the case, dated in April 2012.  




Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

Duty to Assist

VA has also made reasonable efforts to identify and obtain relevant records in support of a claim.  38 U.S.C.A. § 5103A (a), (b) and (c).  The RO has obtained all of the available and identified service medical and personnel records as well as his post-service records from the Social Security Administration (SSA), Richard M. Puschinsky, M.D., Spectrum Laboratory, Moses Cone Health System, High Point Neurological Associates, High Point Regional Health System, North Arundel Hospital, and High Point Regional Hospital.  The Appellant has not identified any additionally available evidence for consideration in his appeal. 

In compliance with the Board's remands in November 2009 and in January 2011, VA requested without success, the following evidence:  Orders authorizing the Appellant to active duty for training with the North Carolina National Guard from April 30, 1977, to May 14, 1977, and from April 15, 1978, to April 29, 1978; any missing service treatment records from 1976 to 1978 including from Womack Army Hospital; and treatment records from the medical facility at Fort Lee, Virginia, from April 30, 1977, to May 14, 1977, and from April 15, 1978, to April 29, 1978.  

In March 2006, July 2007, June 2010, and April 2012 the RO prepared a memorandum outlining the steps it took to attempt to obtain thee records and then notified the Appellant of the unavailability of the records. 






The Appellant was not afforded a VA examination, but a VA examination is not required to decide the claims, because there is no competent and credible evidence of current residuals of a head injury or of persistent and recurrent symptoms of a head injury and no evidence of a stroke or kidney disease during active service and no adjudicated service-connected disability.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (holding that VA was not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service).  

In the hearing in August 2009, the Veteran was represented and the representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Appellant's current disabilities were related to service.  No additional evidence that might have been overlooked to substantiate the claims was identified by the Veteran.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

As the Appellant has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the claimant in developing the facts pertinent to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran Status

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service. 38 U.S.C.A. § 1131 (peacetime service). 

The term "active service" includes any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred or aggravated in line of duty. 38 U.S.C.A. §§ 101(24); 38 C.F.R. § 3.6(a). 



Active duty for training includes full-time duty performed by members of the National Guard of any State under 32 U.S.C. §§ 316, 502, 503, 504, or 505. 38U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(a), (c)(3). 

An individual seeking VA disability compensation based on active duty for training must establish a service-connected disability as a result of disability incurred in or aggravated during the period of active duty for training in order to achieve Veteran status and to be entitled to VA disability compensation.  Smith v. Shinseki, 24 Vet. App. 40, 44 (2010). 

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004). 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service.  This may be accomplished by affirmatively showing inception during active service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b). 





Service connection may also be warranted for any disease or injury diagnosed after discharge, when all the evidence, including that pertinent to active service, establishes that the disease or injury was incurred in active service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Neither the presumption of soundness nor the presumption of aggravation, nor the presumption of service incurrence for certain chronic diseases applies to a period of active duty for training, unless the claimant has status as a "Veteran".  Smith, 24 Vet. App. at 44.

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence. 38 U.S.C.A. § 1154(a).  The Appellant served during peacetime and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).





When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Facts 

In the available service treatment records of the North Carolina National Guard, covering the period from 1975 to 1981, there is no service treatment record or other contemporaneous medical record of residuals of a head injury, a stroke, or kidney disease during the period of active duty for training in 1976, which was federalized service for the purpose of VA disability compensation.   The other periods of active duty for training in 1977, 1978, 1979, 1980, and 1981, have not been verified by the North Carolina National Guard as federalized service.  Any period of inactive duty training in the North Carolina National Guard would not be federalized service for the purpose of VA disability compensation. 

On the question of the incurrence of a head injury or the onset of a stroke or kidney disease in active service, the only relevant service records of the North Carolina National Guard are records, pertaining to the period of active duty for training in 1976, which was federalized service for the purpose of VA disability compensation.  



After National Guard service, which ended in 1981, private medical records, including records of the Social Security Administration, covering the period from 1997 to 2010, do not contain a complaint, finding, history, treatment, or diagnosis of residuals of a head injury associated with an injury in 1976 or since 1976.  

The private medical records show that the Appellant suffered a stroke in 1997 and urinary problems were first documented in April 2005.  In May 2005, an abdominal ultrasound showed scarring in the right kidney and a cyst in the left kidney, but kidney disease was not then diagnosed or diagnosed since then. 

In a statement in May 2006, C. H., who was in the Appellant's unit, stated that the Appellant fell off a vehicle and hit his head and that the Appellant was hospitalized with a cut on his head and that the Appellant has not acted the same since.

In testimony in 2007 and in 2009, the Appellant, who stated that he could not remember the dates, alternately, stated that on a weekend drill in 1977 or while on active duty for training he fell from a vehicle and he hit his head and he was hospitalized.  [Requests for in-patient records at Fort Sill, Fort Bragg, and Fort Lee, covering the periods of active duty for training in 1976 and in 1977 have been unsuccessful].  The Appellant relates symptoms of dizziness and headaches to a head injury.  The Appellant expressed the opinion that the stroke in 1997 was due to the head injury and that his kidney problems were the result of the stroke. 

In a statement in July 2007, the Appellant's Aunt stated that while the Appellant was in Army and after his head injury she had visited him at an Army hospital in 1976 and that his condition did not get any better when he came home. 








Analysis 

On the question of the incurrence of a head injury or the onset of a stroke or kidney disease in active service, the only relevant service records of the North Carolina National Guard are records, pertaining to the period of active duty for training in 1976, which was federalized service for the purpose of VA disability compensation.  

The other periods of active duty for training in 1977, 1978, 1979, 1980, 1981, have not been verified as federalized service for the purpose of VA disability compensation and any period of inactive duty training is also not federalized service for the purpose of entitlement to VA disability compensation.

In this case, the Appellant has referred to periods of active duty for training other than the federalized active duty for training in 1976 and he has referred to a drill weekend with the National Guard, which cannot be considered as evidence to establish the Appellant as a Veteran for the purpose of VA disability compensation. 

Residuals of a Head Injury 

Although there is no contemporaneous evidence of a head injury in 1976 during active service, the Appellant testified that he fell from a vehicle and hit his head during active service.  C.H., who was in the same unit as the Appellant, recalled that the Appellant had a head injury.  And the Appellant's aunt stated that she saw the Appellant in the hospital after the head injury.  

Competent lay evidence can serve to support a claim of service connection.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; 




see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness). 

Although the competent lay evidence is favorable to the claim as to what happened in active service, competent evidence of a current disability and a causal relationship between the present disability and the injury incurred during active service, the so-called "nexus" requirement, is still needed to establish entitlement to VA disability compensation.  Shedden, 381 F.3d at 1167. 

As for the existence of a current disability, in addition to residuals of stroke, which is addressed below, the Appellant testified that he has had headaches and dizziness since the head injury.  C.H., stated that the Appellant has not acted the same since the head injury, and the Appellant's aunt stated that after the head injury the Appellant did not get any better when he came home. 

Although the Appellant is competent to describe dizziness and headaches and the lay witnesses are competent to state that the Appellant was not the same after the head injury, residuals of a head injury is not a condition under case law that has been found to be capable of lay observation, and therefore the determination as to the presence or diagnosis or presence of such a disability is medical in nature, that is, not capable of lay observation, and competent medical evidence is required to substantiate the claim.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether there is a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law lay observation is competent). 






Except the Appellant as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.   Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

And the Appellant as a lay person is competent to offer an opinion on a simple medical condition.   Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

As the presence or diagnosis of residuals of a head injury cannot be made by the Appellant a lay person based on personal observation, such a disability is not a simple medical condition. 

And no factual foundation has been established to show that the Appellant is otherwise qualified through specialized education, training, or experience to diagnose residuals of a head injury 

For this reason, the Appellant's testimony is not competent lay evidence on the question of the presence or diagnosis of a current disability, and the Appellant's testimony is not to be considered as evidence favorable to the claim.  

Also to the extent the statements of the lay witnesses implicitly support current residuals of a head injury, the lay evidence is not competent evidence as no factual foundation has been established to show that the lay witnesses are qualified through specialized education, training, or experience to diagnose residuals of a head injury. 

And there is no evidence of a diagnosis of residuals of a head injury by a medical professional since service or currently. 







It is the Appellant's general evidentiary burden to establish all elements of the claim, including evidence of a current disability. 38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d. 1282, 1286 (Fed. Cir. 2009).  Without competent lay or medical evidence of current residuals of head injury since service or currently, there is no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225   (1992).  Since there is no valid claim for service connection, the Board need not reach the question of the credibility of the lay evidence. 

In the absence of competent evidence of a current disability, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).

Residuals of a Stroke and Kidney Disease 

As the Appellant does not assert and as there is no evidence contemporaneous with service or after active service that a stroke or kidney disease was either incurred coincident with service or symptoms of the claimed disabilities were noted, that is, observed during active service, neither a stroke nor kidney disease was affirmatively shown to have had onset during active service and service connection under 38 U.S.C.A. § 1131 as implemented by 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established and the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  See Savage, 10 Vet. App. at 497 (continuity of symptomatology requires that the evidence either contemporaneous with service or otherwise show only that a condition was observed, that is, noted, during service).

After service, a stroke was first diagnosed in 1997, 20 years after the time the Appellant stated he suffered a head injury.  And presumptive service connection under 38 U.S.C.A. § 1137 and 38 C.F.R. §§ 3.307 and 3.309 for a brain thrombosis as a chronic disease does not apply as the Appellant has not attained the status as a "Veteran".  



As for service connection on the basis of the initial diagnosed after service, considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d), the Appellant as a lay person is competent to describe symptoms of a stroke or kidney, which he can observe.  38 C.F.R. § 3.159, Layno, 6 Vet. App. at 469. 

Although the Appellant is competent to describe symptoms of a stroke or kidney disease, neither a stroke nor kidney disease is a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of such a disability is therefore medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Except the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  And the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson, 581 F.3d at 1316. 

As the presence or diagnosis of a stroke or kidney disease cannot be made by the Appellant as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, neither condition is a simple medical condition that the Appellant is competent to identify. 

And it is not argued or shown that the Appellant is otherwise qualified through specialized education, training, or experience to offer a diagnosis of a stroke or of kidney disease. 







As for the Appellant describing a contemporaneous medical diagnosis and describing symptoms that later support a diagnosis by a medical professional, there is no evidence that a medical professional diagnosed a stroke before 1997 or kidney problems before 2005.  And no medical professional has related the stroke to a head injury in active service or a kidney problem to an injury, disease, or event during active service. 

To the extent the Appellant has expressed a causal relationship between a stroke and a head injury and between a stroke and kidney problems, the Appellant's opinion as a lay person is limited to inferences that are rationally based on the Appellant's  perception and does not require specialized education, training, or experience. 

As the Appellant as a lay person is not competent to declare either the presence or diagnosis of a stroke or a kidney disease, based on personal observation alone, any inference based on what is not personally observable cannot be competent lay evidence.  And it is not argued or shown that the Appellant is qualified through specialized education, training, or experience to offer an opinion on the causal relationship between a stroke and a head injury and between a stroke and kidney problems. 

The two lay statements do not address either the stroke or the kidney problem.  

For the above reasons, service connection under 38 C.F.R. § 3.303(d) is not established. 









And in the absence of medical evidence suggesting a causal relationship between a stroke and a head injury, but is too equivocal or lacking in specificity to support a decision on the merits, and in the absence of credible evidence of continuity of symptomatology, there is no possible association with service, and VA is not required to further develop the claim by affording the Appellant a 

VA examination or by obtaining a VA medical opinion under the duty to assist.  38 U.S.C.A. § 103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Since service connection is not established for residuals of stroke and the Appellant has no adjudicated service-connected disability, there is no factual or legal basis for a claim of a kidney problem due the residuals of a stroke for the purpose of VA disability compensation. 

On the claims of service connection for residuals of a stroke and for kidney disease, the Board need not reach the question of the Appellant's credibility as there is no competent evidence to support the claims.  

It is the Appellant's general evidentiary burden to establish all elements of a claim, including a causal relationship between a claimed disability and a disease or injury or event in service or a causal relationship between a claimed disability and a service-connected disability.  38 U.S.C.A. § 5107(a); Fagan, 573 F.3d. at 1287. 

In the absence of any such competent evidence, the preponderance of the evidence is against the claims under the theories of service connection as previously discussed and the benefit-of-the-doubt standard of proof does not apply.  38U.S.C.A. §5107(b). 

      (The Order follows on the next page.). 





ORDER

Service connection for residuals of head injury to include residuals of a stroke is denied.

Service connection for kidney disease to include as secondary to a service-connected disability is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


